Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the RCE filed on 03/08/2022.
After a thorough search, review of the prosecution history and the prior art of record, claims 1-2 and 8-26 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of app. no. 16/999,292 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 has been considered by the examiner.
Reasons for Allowance
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Morsing (Pub. No. US 2016/0330185 A1) teaches “Several record types are defined by DNSSEC including DNSKEY, DS, and RRSIG. The DNSKEY record type is a public key used to sign a set of resource records (RRset). The Delegation Signer (DS) record type is a delegation signer (a hash of a key). The RRSIG record type is a signature of a RRset that shares name/type/class. The DNSKEY can be classified into two roles, which can be handled by separate keys or a single key. For Morsing ¶ [0005].
The prior art of record Gould (Pub. No. US 2012/0017090 A1) teaches “Methods and systems for signing a DNS zone file and managing zone file signing are provided. An indication of a first DNS zone to be signed is received from one of several remote users, where each such remote user has control over a separate DNS zone. Unsigned zone data is retrieved for the first DNS zone to be signed and is cryptographically signed. The signed zone data is provided to a signed zone master for propagation to one or more DNS servers.” Gould Abstract.
The prior art of record does not teach, suggest, or render obvious all the limitations of Applicant’s independent claims as supported by Applicant’s Specification and when considered as a whole.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
03/15/2022

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/17/2022